Title: To James Madison from Benjamin Henry Latrobe, 11 February 1811 (Abstract)
From: Latrobe, Benjamin Henry
To: Madison, James


11 February 1811, Washington. Submits at JM’s direction a list of outstanding claims against the public buildings. “The two first items arise from engagements which have subsisted for some years, and have not been closed. The latter exhibits the amount of the demands against the public for Labor & for materials delivered: the certified vouchers of which are deposited with the Superintendent of the city.”
